ITEMID: 001-113805
LANGUAGEISOCODE: ENG
RESPONDENT: SVN
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF BARIŠIČ v. SLOVENIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: André Potocki;Angelika Nußberger;Ann Power-Forde;Dean Spielmann;Karel Jungwiert;Mark Villiger
TEXT: 5. The applicant was born in 1950 and lives in Sežana.
6. The applicant, a retired captain, worked for International Shipping and Chartering Ltd. (Splošna plovba p.o.), a State-owned company, from 1971 until 1974 and from 1981 until 12 September 1992. On 13 September 1992 the applicant concluded a temporary contract of work, renewed several times until 11 February 1999, with the Genshipping Corporation, Monrovia, Liberia, one of the parent companies of International Shipping and Chartering Ltd. In 2000 the applicant retired due to his disability and back pain.
7. On 13 August 2001 the applicant instituted proceedings before the Koper Labour Court against International Shipping and Chartering Ltd. and the Genshipping Corporation, seeking recognition of his permanent work status since 12 September 1992, his reinstatement and a pecuniary award, inter alia, for the loss of wages.
8. After two hearings, on 9 December 2002 the Koper Labour Court dismissed the applicant’s claim. Both parties appealed.
9. On 27 November 2003 the Higher Labour and Social Court upheld both appeals in part and remitted the case for re-examination. The applicant lodged an appeal on points of law against the rejected part of the appeal.
10. On 1 February 2005 the Supreme Court dismissed the applicant’s appeal on points of law. He lodged a constitutional complaint.
11. In the framework of the remitted proceedings, on 9 September 2005 the Koper Labour Court dismissed the applicant’s claim. He lodged an appeal.
12. On 31 August 2006 the second-instance court upheld the applicant’s appeal in part and amended the first-instance decision. He lodged an appeal on points of law.
13. On 9 January 2007 the Supreme Court rendered a decision rejecting the applicant’s appeal. He lodged a constitutional complaint.
14. On 27 March 2007 the Constitutional Court dismissed the applicant’s constitutional complaint (see paragraph 10 above).
15. On 4 December 2007 the Constitutional Court dismissed the second constitutional complaint (see paragraph 13 above).
16. On 14 April 2003 the applicant instituted proceedings against the Genshipping Corporation and against International Shipping and Chartering Ltd., seeking a declaration of employment since 2003, social cover and payment of salaries due since 2002. He also requested an interlocutory injunction.
17. On 22 April 2003 the Koper Labour Court dismissed the applicant’s request for an interlocutory injunction concerning the termination of his contract and social cover. He lodged an appeal against this decision which was rejected on 15 May 2003.
18. After three hearings, on 26 October 2005 the Koper Labour Court dismissed his claim. He lodged an appeal.
19. On 11 January 2007 the second-instance court rejected his appeal. He lodged an appeal on points of law.
20. On 8 November 2008 the Supreme Court rejected the appeal. He lodged a constitutional complaint on 9 February 2009 and the proceedings appear to be still pending.
21. On 8 May 2001 the applicant instituted proceedings before the Ljubljana Labour and Social Court against a decision of the Pension and Invalidity Insurance Fund.
22. Between 14 July 2003 and 13 July 2006 six hearings were held and two experts appointed.
23. At the last hearing the first-instance court delivered a judgment upholding the applicant’s claim in part. The defendant appealed.
24. On 6 March 2007 the Higher Labour and Social Court upheld the applicant’s appeal in part and amended the first-instance judgment.
25. On 25 October 2001 the applicant instituted proceedings before the Ljubljana Labour and Social Court challenging a decision of the Medical Insurance Fund issued on 20 September 2001.
26. On 30 October 2001 the applicant amended his claim by also challenging a decision of the Medical Insurance Fund issued on 24 September 2001.
27. On 8 November 2005 the first-instance court decided that the proceedings should be separated (reference number of the new set of proceedings Ps 2973/2005).
28. On 8 March 2007 the first-instance judgment was rendered and his request was upheld in part. The applicant appealed.
29. On 18 November 2007 the Ljubljana Higher Labour and Social Court upheld his appeal in part and modified the first-instance judgment.
30. Following the decision of 8 November 2005 (see paragraph 27 above) the Ljubljana Labour and Social Court issued a judgment on 7 May 2008. The applicant’s request was upheld in part and the remainder remitted for re-examination before the Medical Insurance Fund. The defending party appealed.
31. On 27 May 2009 the Ljubljana Higher Labour and Social Court upheld the appeal and remitted the case for re-examination before the firstinstance. The proceedings appear to be still pending.
32. On 24 December 2004 the applicant instituted proceedings before the Ljubljana Labour and Social Court challenging a decision concerning his unemployment benefits and payment of social security.
33. On 8 May 2005 the latter rendered a judgment, dismissing the applicant’s request. This decision was served on the applicant on 7 June 2006. He did not appeal.
34. On 4 April 2006 the applicant started proceedings against the Pension and Invalidity Insurance Fund challenging a decision on payment of his salaries.
35. On 12 May 2006 the Labour and Social Court rejected the applicant’s claim. This decision was served on the applicant on 20 June 2006. He did not appeal.
36. For relevant domestic law see Nezirović v. Slovenia ((dec.) no. 16400/06, 25 November 2008).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
